Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 2, 9 and 16 have been amended. Claims 1, 6, 8, 13, 15 and 20 have been canceled. Claims 2-5, 7, 9-12, 14, 16-19 and 21 are presented for examination and are allowed herewith.
EXAMINER’S AMENDMENT
     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
     Authorization for this examiner’s amendment was given in an interview with the Applicant’s
Daniel Kwok and Chen, Tom 07/28/2022.


	CLAIMS
Please amend the claims as follows:
1.	(Canceled)

2.	(Currently Amended) A system comprising:
one or more processors; and
one or more machine-readable storage media having instructions stored thereon that, in response to being executed by the one or more processors, cause the system to perform operations comprising:
receiving, over a first network, a content payload from a server;
parsing, by a browser associated with a client device, the content payload;
identifying, based on the parsing, a first tag associated with first content data that matches client information associated with the client device;
determining an access level for the first content data based on activity data associated with the first tag, wherein the access level is associated with a payment indicator and a corresponding price;
determining that the first content data is accessible by the client device based on the access level and an account corresponding to the client device having funds that exceed the corresponding price; and
in response to determining that the first content data is accessible by the client device, presenting the first content data on a display of the client device.

3.	(Previously Presented) The system of claim 2, wherein the content payload includes a first packaging of the first content data.

4.	(Previously Presented) The system of claim 3, wherein the content payload further includes a second packaging of second content data associated with a second tag.

5.	(Previously Presented) The system of claim 2, wherein the client information is dynamically determined based in part on an internet browsing activity associated with the browser.

6.	(Canceled).

7.	(Previously Presented) The system of claim 2, wherein the first tag includes a location identifier, and wherein the client information includes location information that matches the location identifier.

8.	(Canceled).

9.	(Currently Amended) A method comprising:
receiving, over a first network, a content payload from a server;
parsing, by a browser associated with a client device, the content payload;
identifying, based on the parsing, a first tag associated with first content data that matches client information associated with the client device;
determining, by one or more hardware processors, an access level for the first content data based on activity data associated with the first tag, wherein the access level is associated with a payment indicator and a corresponding price;
determining, by the one or more hardware processors, that the first content data is accessible by the client device based on the access level and an account corresponding to the client device having funds that exceed the corresponding price; and
in response to determining that the first content data is accessible by the client device, presenting, by the one or more hardware processors, the first content data on a display of the client device.

10.	(Previously Presented) The method of claim 9, wherein the content payload includes a first packaging of the first content data.

11.	(Previously Presented) The method of claim 10, wherein the content payload further includes a second packaging of second content data associated with a second tag.

12.	(Previously Presented) The method of claim 9, wherein the client information is dynamically determined based in part on an internet browsing activity associated with the browser.

13.	(Canceled).

14.	(Previously Presented) The method of claim 9, wherein the first tag includes a location identifier, and wherein the client information includes location information that matches the location identifier.

15.	(Canceled).

16.	(Currently Amended) A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising:
receiving, over a first network, a content payload from a server;
parsing, by a browser associated with the machine, the content payload;
identifying, based on the parsing, a first tag associated with first content data that matches user information associated with the machine;
determining an access level for the first content data based on activity data associated with the first tag, wherein the access level is associated with a payment indicator and a corresponding price;
determining that the first content data is accessible by the machine based on the access level and an account corresponding to the client device having funds that exceed the corresponding price; and
in response to determining that the first content data is accessible by the machine, presenting the first content data.

17.	(Previously Presented) The non-transitory machine-readable medium of claim 16, wherein the content payload includes a first packaging of the first content data.

18.	(Previously Presented) The non-transitory machine-readable medium of claim 17, wherein the content payload further includes a second packaging of second content data associated with a second tag.

19.	(Previously Presented) The non-transitory machine-readable medium of claim 16, wherein the user information is dynamically determined based in part on an internet browsing activity of the browser.

20.	(Canceled).

21.	(Previously Presented) The non-transitory machine-readable medium of claim 16, wherein the first tag includes a location identifier, and wherein the user information includes location information that matches the location identifier.

Claims 2-5, 7, 9-12, 14, 16-19 and 21 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
      When interpreting the current independent claims, in light of the Specification filed on 02/09/2021, the claimed invention is patentably distinct from the prior art of record. In particular, the prior art of record individually or in combination does not disclose or fairly suggest the  system of a content payload from a server over first network, and parses the content payload to identify first tag and first content data by a browser associated with a client. The processor determines that a match exists between a client information and the parsed first tag from the parsing, and transmits content for display user interface corresponding to data structures that include the first tag that matched the client information. The content payload includes a packaging of the first content data and the first tag that are associated by the server. The content payload includes a packaging of second content data and second tag associated by the server and this system helps for categorizing and filtering the content improves the content filtering in an efficient manner. The system for categorizing and filtering the content allows a content filtering module to analyze the content to determine whether the content is likely to be of interest to the user, thus allowing the user to more easily identify the content that is of interest and/or desired by the user in a reliable manner. Therefore, the prior art of record individually or in combination does not disclose or fairly suggest of independent claim 1 “determining an access level for the first content data based on activity data associated with the first tag, wherein the access level is associated with a payment indicator and a corresponding price”; “determining that the first content data is accessible by the client device based on the access level and an account corresponding to the client device having funds that exceed the corresponding price”; and
“in response to determining that the first content data is accessible by the client device, presenting the first content data on a display of the client device.” The same reasoning applies to
independent claims 9 and 16 mutatis mutandis.
      Accordingly, dependent claims 3-5, 7, 10-12, 14, 17-19 and 21 are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”
Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455                                                                                                                                                                                                        
/DAVID R LAZARO/Primary Examiner, Art Unit 2455